EXHIBIT 10.2
 
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into effective as of the 30th day of December, 2010, by and
between MULTIMEDIA GAMES, INC., a Delaware corporation (the “Company”), and
MICK ROEMER (the “Executive”).


RECITALS


WHEREAS, Executive and the Company are currently parties to an Executive
Employment Agreement entered into as of January 12, 2009 (as amended, modified
and supplemented from time to time, the “Employment Agreement”); and


WHEREAS, the Company and Executive have determined that it is in their
respective best interests to amend the Employment Agreement in order to clarify
certain provisions consistent with the parties’ intent that the Employment
Agreement conform to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations thereunder (collectively,
“Section 409A”).


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.
Terms.  All capitalized terms used herein and not otherwise defined shall have
the respective meanings given such terms in the Employment Agreement.



2.
Section 1.4.4, entitled “Benefits Package, Vacation; Business Expenses” shall be
deleted in its entirety and replaced with the following language:



1.4.4  Benefits Package; Vacation; Business Expenses.  As an employee of the
Company, Executive will be eligible to enroll in the Company’s benefit programs
(including short and long term disability plans and reasonable Directors’ and
Officers’ coverage) as they are established from time to time for senior-level
executive employees.  Executive shall be eligible for Company holidays and paid
vacation as set forth in the Company’s then current policies for employees.  The
Company shall reimburse Executive for ordinary and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder and in
accordance with the Company’s business expense reimbursement policy.  For
purposes of compliance with Section 409A, to the extent applicable,
reimbursements of expenses to Executive shall in all events (i) be paid no later
than the last day of the calendar year following the calendar year in which the
expense was incurred, (ii) not affect or be affected by the amount of expenses
for which Executive is eligible for reimbursement in any other calendar year,
and (iii) not be subject to liquidation or exchange for another benefit.


3.
Section 1.7.2, entitled “Termination Without Cause; Resignation for Good Reason”
shall be deleted in its entirety and replaced with the following language:

 
 
1

--------------------------------------------------------------------------------

 
 
1.7.2           Termination Without Cause; Resignation for Good Reason.  Subject
to the provisions set forth in Section 1.7.3, in the case of a termination of
Executive’s employment hereunder Without Cause in accordance with Section 1.6.4
above, or Executive’s resignation with Good Reason, the Company (i) shall pay
Executive (a) in the event that the Termination Date takes place on or before
January 12, 2010, one (1) year of Base Salary continuation (to be paid in
accordance with the Company’s normal payroll practices commencing on the 60th
day following the Termination Date, with a catch-up payment for payroll dates
occurring between the Termination Date and such 60th day) and one (1) year of
Target Bonus (to be paid at the end of the fiscal year within the time set forth
in Section 1.4.2), subject to the tax withholding specified in Section 1.4.1
above or (b) in the event that the Termination Date takes place after January
12, 2010, two (2) years of Base Salary continuation (to be paid in accordance
with the Company’s normal payroll practices commencing on the 60th day following
the Termination Date, with a catch-up payment for payroll dates occurring
between the Termination Date and such 60th day) and two (2) years of Target
Bonus (to be paid at the end of each year within the time set forth in
Section 1.4.2); such payments must not however extend beyond the second taxable
year of the Executive following the taxable year in which the termination of
employment occurred; and (ii) if Executive elects to continue health coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), for a period
of one year after termination, the Company will pay Executive’s premiums, in an
amount sufficient to maintain the level of health benefits in effect on
Executive’s last day of employment.  Further, subject to the provisions set
forth in Section 1.7.3, in the event that there is a Change of Control and
within one year after the closing of the Change of Control, Executive is
terminated Without Cause or resigns for Good Reason, (i) the Company shall pay
to Executive on the 60th day following the Termination Date a lump sum payment
in an amount equal to two (2) years of Base Salary and two (2) years of Target
Bonus; (ii) if Executive elects to continue health coverage under COBRA, for a
period up to one year after the termination, the Company will pay Executive’s
premiums, in an amount sufficient to maintain the level of health benefits in
effect on Executive’s last day of employment; and (iii) the Option will
immediately vest as set forth in Section 1.5.
 
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following:  (i) the assignment to Executive of duties materially adverse to his
status as Senior Vice-President of Sales or a material adverse alteration in the
nature or status of his responsibilities, duties or authority; (ii) a material
diminution by the Company in Executive’s then Base Salary, Target Bonus, a
material reduction in other benefits, or the failure by the Company to pay
Executive any material portion of his current compensation when due; (iii) a
requirement that Executive report to a primary work location that is more than
50 miles from the Company’s current location in Austin, Texas or any office
located in Reno or Las Vegas, Nevada; (iv) the Company requiring Executive to be
based anywhere other than the location of the Company’s principal offices in
Austin, Texas or any office located in Reno or Las Vegas, Nevada (except for
required travel in the Company’s business to an extent substantially consistent
with Executive’s present business obligations); (v) the failure of the Executive
and any successor company following a Change of Control either to (A) maintain
(through assignment, transfer or otherwise) this Agreement in full force and
effect, or (B) reach a mutually agreeable new employment
agreement.  Notwithstanding the foregoing, Executive’s resignation shall not be
treated as a resignation for Good Reason unless (a) Executive notifies the
Company in writing of a condition constituting Good Reason within forty-five
(45) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period.  In addition the
termination must occur within two years of the occurrence of one of the above
enumerated events.  Further, in the event that Executive resigns for Good Reason
and within two years from such date accepts employment with the Company, any
acquirer or successor to the Company’s business or any affiliate, parent, or
subsidiary of either the Company or its successor, then Executive will forfeit
any right to severance payments hereunder and will reimburse the Company for the
full amount of such payments received by Executive within 30 days of accepting
such employment.  Notwithstanding the previous sentence, if such payments are
deemed Deferred Compensation, then such payments shall only be forfeited to the
extent allowed by Section 409A.
 
 
2

--------------------------------------------------------------------------------

 
 
Executive and Company intend that payment of the cash severance benefits under
this Section 1.7.2 shall be exempt from treatment as nonqualified deferred
compensation subject to Section 409A to the maximum extent permitted as
separation pay due to involuntary separation from service pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the extent of those amounts paid no
later than the last day of Executive’s second taxable year following the taxable
year of the Termination Date and otherwise qualifying for such exemption.
 
4.
Section 1.7.3, entitled “Severance Conditioned on Release of Claims” shall be
deleted in its entirety and replaced by the following language:



1.7.3           Severance Conditioned on Release of Claims.  The Company’s
obligation to provide Executive with the severance benefits set forth in
Section 1.7.2 is contingent upon Executive’s execution of a mutual release of
claims satisfactory to the Company.  Such release will not contain any
non-competition period or otherwise restrict Executive’s future employment
opportunity and will not affect Executive’s continuing obligations to the
Company under the Proprietary Agreement.  Except as otherwise provided below,
the Release shall become effective in accordance with its terms on or before the
date following the Termination Date specified by Section 1.7.2.
 
(a)           The Company must deliver the Release to Executive for execution no
later than seven (7) days after Executive’s termination of employment.  If the
Company fails to deliver the Release to Executive within such seven (7) day
period, Executive will be deemed to have satisfied the release requirement of
this Section 1.7.3, and Executive will be entitled to receive the severance
benefits set forth in Section 1.7.2 hereof as though Executive had executed the
Release and the Release had become effective in accordance with its terms within
the time period required by Section 1.7.2.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Upon delivery of the Release by the Company as provided in
Section 1.7.3(a), Executive shall make revisions to and execute the Release, if
at all, within forty-five (45) days from the date of its delivery to Executive.
 
(c)           If Executive has revocation rights with respect to his execution
of the Release, Executive shall exercise such rights, if at all, not later than
seven (7) days after executing the Release.
 
5.
Section 4.1.2, entitled “Determinations” shall be deleted in its entirety and
replaced with the following language:

 
4.1.2           Determinations.  Subject to the provisions of Section 4.1.3, all
determinations required to be made under this Section 4, including whether and
when a Gross Up Payment is required and the amount of such Gross Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the professional firm engaged by the Company for general tax purposes as of
the day prior to the Change of Control (the “Tax Firm”) will perform any
calculations necessary or advisable in compliance with this Section.  If the Tax
Firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company will appoint a nationally recognized Tax Firm to
make the determinations required by this Section.  The Tax Firm shall provide
detailed supporting calculations to both the Company and Executive within forty
five (45) days of the receipt of written notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company.  Any Gross
Up Payment, as determined pursuant to this Section 4, shall be paid by the
Company to Executive within thirty (30) days of the receipt of the Tax Firm’s
determination and in any event no later the end of the calendar year immediately
following the calendar year in which Executive remits the applicable taxes.  Any
determination by the Tax Firm shall be binding upon the Company and
Executive.  As a result of the possible uncertainty in application of Section
4999 of the Code at the time of the initial determination by the Tax Firm
hereunder, it is possible that Gross Up Payments will not have been made by the
Company that should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Company
exhausts its remedies pursuant to Section 4.1.3 and Executive thereafter is
required to make a payment of any Excise Tax, the Tax Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive and in any event
no later the end of the calendar year immediately following the calendar year in
which Executive remits the applicable taxes.
 
6.
Section 4.2, entitled Section 409A shall be deleted in its entirety and replaced
by the following language:



4.2           Section 409A.  Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement in connection with Executive’s termination of employment would
constitute deferred compensation subject to the rules of Section 409A, no such
payment shall be made or benefit provided unless and until Executive has
incurred a “separation from service” within the meaning of Section
409A.  Furthermore, if Executive is a “specified employee” under Section 409A at
the time of such separation from service, then no amount that constitutes a
deferral of compensation which is payable on account of the Employee’s
separation from service shall be paid to the Employee before the date (the
“Delayed Payment Date”) which is the first business day of the seventh month
after the date of the Employee’s separation from service or, if earlier, the
date of the Employee’s death following such separation from service.  All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.  The
Company and Executive agree to negotiate in good faith to reform any provisions
of this Agreement to maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A, if the Company deems such reformation necessary or advisable
pursuant to guidance under Section 409A to avoid the incurrence of any such
interest and penalties.  Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits under this Agreement. Any payments
under this Agreement that are deemed subject to Section 409A shall be subject to
the following terms and provisions:
 
 
4

--------------------------------------------------------------------------------

 
 
4.2.1           Nonassignability.  Neither Executive nor any other person shall
have the right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amounts, if any, payable under this Agreement that are
deemed under Section 409A to be “deferred compensation” (“Deferred
Compensation”), or any part thereof, and all rights to such payments are
expressly declared to be, unassignable and non-transferable.  Subject to
Section 4.2.3 below, no part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment, or sequestration for
the payments of debts, judgments, alimony or separate maintenance owned by
Executive or any other person, be transferable by operation of law in the event
of a Executive’s or any other person’s bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise. Any
purported assignment, encumbrance or transfer of any nature before actual
receipt shall be null and void.
 
4.2.2           No Suspension of Severance.  Notwithstanding anything to the
contrary herein, once the Deferred Compensation payments commence, such payments
shall continue to be made, except as otherwise permitted under Section 409A.
 
4.2.3           Set-Off.  Notwithstanding any provision herein or any agreement
to the contrary, the Company shall not have any right to offset against any
Deferred Compensation benefits payable under this Agreement until such benefit
is distributable to Executive or his/her beneficiary or as otherwise allowed
under Section 409A.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2.4           Acceleration of Benefits.  The Company may not accelerate any
Deferred Compensation benefits.  Notwithstanding the previous sentence, the
Company may permit any acceleration that is allowed under Section 409A.
 
4.2.5           Compliance with Section 409A.  The provisions of this Agreement
shall be interpreted and administered consistent with Section 409A, Treasury
Regulations and other applicable guidance issued under Section 409A and shall
incorporate the terms and provisions required by Section 409A.  If any provision
herein would cause noncompliance with Section 409A, such provision shall be
disregarded and this Agreement shall be construed and administered as if such
provision were not a part of this Agreement.
 
4.2.6           Notice 2010-6.  The Company and Executive agree that they will
each attach to their respective Federal income tax returns for the taxable year
containing the date first written above the applicable statement under Section
XII of Internal Revenue Service Notice 2010-6, substantially in the forms
attached hereto as Appendix 1 and Appendix 2, respectively.
 
7.
Ratification.  The Employment Agreement, as herein amended, remains in full
force and effect in accordance with its terms, and the Company and Executive
hereby ratify and confirm the same.  The Company and Executive agree that no
event of default or default has occurred and is continuing under the Employment
Agreement, as herein amended.



8.
Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED AND
PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.



9.
Counterparts.  This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.



[Signature Page To First Amendment to Employment Agreement Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Executive Employment Agreement to be executed as of the date first written
above.
 

 
“COMPANY”
   
MULTIMEDIA GAMES, INC.
           
By:
/s/ Patrick J. Ramsey            
“EXECUTIVE”
   
MICK ROEMER
            By: /s/ Mick Roemer       Executive's Signature  

 
 
7

--------------------------------------------------------------------------------

 


APPENDIX 1


[See Attached Form of Statement to be filed with the Multimedia Games, Inc.
Federal Income Tax Return for its taxable year containing _____________, 2010]


 
 

--------------------------------------------------------------------------------

 


§409A Document Correction under §§VI.A and VI.B of Notice 2010-6


1.             Name and taxpayer ID number of each service provider affected by
the document failure:


Mick Roemer


Social Security Number: ____ - ___ - ____


2.             Plan with respect to which failure occurred:


Executive Employment Agreement between Multimedia Games, Inc. and Mick Roemer,
dated January 12, 2009.


3.             Statement of correction:


The document failure identified herein is eligible for correction under Section
§§VI.A and VI.B of Notice 2010-6.  Multimedia Games, Inc. has taken all actions
required and otherwise met all requirements for such corrections as of the last
day of its taxable in year in which the correction is made.  Pursuant to Section
XI.A of Notice 2010-6, no income inclusion is required as a result of this
correction.  The date of the correction is  _____________, 2010 and, pursuant to
Section XI.A of Notice 2010-6, is treated as effective on January 1, 2009.


4.            Amount involved:


The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not
occurred.  Pursuant to Section XI.A of Notice 2010-6, no income inclusion is
required as a result of this correction.


 
 

--------------------------------------------------------------------------------

 


APPENDIX 2
 
[See Attached Form of Statement to be filed with the Mick Roemer Federal Income
Tax Return]
 
 
 

--------------------------------------------------------------------------------

 


You are entitled to the relief provided in Sections VI.A and VI.B of Internal
Revenue Service Notice 2010-6 with respect to a failure to comply with Section
409A.  You must attach a copy of this statement to your 2010 Federal Income Tax
Return.




§409A Document Correction under §§VI.A and VI.B of Notice 2010-6


1.             Name and taxpayer ID number of each service provider affected by
the document failure:


Mick Roemer


Social Security Number: ____ - ___ - ____


2.             Plan with respect to which failure occurred:


Executive Employment Agreement between Multimedia Games, Inc. and Mick Roemer,
dated January  12, 2009.
:
The document failure identified herein is eligible for correction under Sections
VI.A and VI.B of Notice 2010-6.  Multimedia Games, Inc. has taken all actions
required and otherwise met all requirements for such corrections as of the last
day of its taxable in year in which the correction is made.  Pursuant to Section
XI.A of Notice 2010-6, no income inclusion is required as a result of this
correction.  The date of the correction is ________________, 2010 and, pursuant
to Section XI.A of Notice 2010-6, is treated as effective on January 1, 2009.


4.             Amount involved:


The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not
occurred.  Pursuant to Section XI.A of Notice 2010-6, no income inclusion is
required as a result of this correction.

